Citation Nr: 0111838	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from August 1951 to 
February 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for postoperative residuals 
of a low back injury and a "heart condition."  By March 
1996 rating decision, the RO denied service connection for 
the above, and the veteran did not perfect an appeal 
therefrom.  38 C.F.R. §§ 20.200, 20.201, 20. 202, 20.302 
(2000).  


FINDINGS OF FACT

1.  In a final decision dated in March 1996, the Board denied 
service connection for a low back disability and a "heart 
condition."

2.  Evidence received since the March 1996 denial of service 
connection for a back disability does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative or redundant, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  Evidence brought to VA's attention since the March 1996 
denial of service connection for a heart condition is 
potentially probative of the issue at hand and is potentially 
so significant that it must be obtained and considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to warrant 
reopening the claim of service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

2.  Since the Board's March 1996 decision, new and material 
evidence to reopen the claim of service connection for a 
heart condition has been brought to VA's attention.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  VA has a duty obtain VA medical records identified by the 
veteran.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In July 1963, the veteran complained of chest pain.  An 
associated chest X-ray study was normal.  Service medical 
records from February 1965 indicate that he complained of 
back pain.  A February 1965 X-ray study of the lumbosacral 
spine indicated that the lumbar vertebrae were normal, and 
the vertebral bodies were normal.  There was diminished 
anterior height of the anterior aspect of T-11, apparently 
secondary to remote trauma.  There was spina bifida occulta 
of S-1.  

The February 1967 report of medical examination indicated 
that the spine and musculoskeletal system were normal.  His 
heart appeared normal as well.

In his March 1967 report of medical history, he indicated 
that he did not have recurrent back pain.

A June 1972 private radiological consultation and myelogram 
of the veteran's lumbar spine revealed no gross abnormality.  
X-ray study of the lumbosacral spine indicated no evidence of 
fracture.  The intervertebral disc spaces were normal, and no 
congenital abnormality was noted.  There was, however, 
evidence of minimal degenerative arthritis change "in the 
bodies of the dorsal 9 and 10."  

In June 1972, he underwent a complete laminectomy at D-11 and 
D-12 with removal of the herniated 12th dorsal intervertebral 
disc.  Medical reports from that period indicate that the 
veteran was involved in an automobile accident in April 1972 
and complained of back pain thereafter.  

An April 1975 private medical examination report indicated 
that the veteran injured his back in 1955 and again in 1967 
following a car accident.  In 1972 a myelogram was performed 
as well as a laminectomy; however, back pain continued.  The 
physician's impression was low back and leg pain of unknown 
etiology.  

An April 1975 private radiologic report indicates that the 
heart was normal.  Private medical records from May 1975 
indicate a diagnosis of lumbar pain of unknown etiology.  

In December 1995, the veteran stated that in 1955, at 
Bergstrom Air Force Base (AFB), he was thrown into a pit and 
electrocuted while attempting to realign a wheel.  The next 
day his back was sore and the pain continued for some time.  
In subsequent years, his back would ache after lifting or 
other strenuous work.

By March 1996 rating decision, the RO denied service 
connection for, inter alia, low back pain and a heart 
condition.  As noted above, the veteran did not perfect an 
appeal, and the RO decision became final.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

A June 1996 letter from the veteran states that he received 
treatment for his heart at the Dallas VA Medical Center (MC) 
in 1995.

In February 1999, a lay statement was received from an Air 
Force colleague recounting the history of the 1955 in-service 
incident in which the veteran was thrown into a pit and 
electrocuted.  

In May 1999, the veteran sought to reopen his claim of 
service connection for a heart condition.  That month, he 
appeared for a personal hearing at the RO and repeated the 
story of the 1955 in-service incident.  He also stated that 
he received treatment for his heart at the Dallas VAMC in 
1996.  The hearing officer stated that the RO would obtain 
those records.  

By October 1999 rating decision, the RO denied service 
connection for a low back disability and a heart condition.  
The RO did not address the issue of whether there was new and 
material evidence sufficient to reopen the claim.  

In June 2000, he again appeared for a personal hearing at the 
RO.  He again testified about the 1955 incident and stated 
that he had back pain ever since.  He also testified 
regarding chest pain he felt while stationed at Carswell AFB.  

Records from the Dallas VAMC pertaining to the veteran's 
heart are not contained within the claims file.  

Law and Regulations

As set forth above, the veteran's claim of service connection 
for a back disability and a heart condition was previously 
denied in a final March 1996 rating decision.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156.  

In accordance with the U.S. Court of Appeals for Veteran's 
Claims (Court) ruling in Barnett v. Brown, 8 Vet. App. 1 
(1995), the Board is obligated to address the issue of new 
and material evidence regardless of whether the RO based its 
determination on that issue.  Hence, the Board will proceed 
with a determination of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a back disability and a heart condition which 
was denied in March 1996 and again in October 1999.

Under applicable regulation, new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the holding in Justus was not altered by 
the Federal Circuit decision in Hodge.  

With these considerations, the Board must review all of the 
evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in June 1993.

With respect to his low back disability, the only new 
evidence of record is the February 1999 lay statement and the 
veteran's testimony at the May 1999 and June 2000 RO 
hearings.  Such evidence is cumulative as it reiterates 
evidence already found in the claims file.  Thus, the Board 
finds that such is not new and material and insufficient to 
reopen the claim of service connection for a low back 
disability.

With respect to the claim of service connection for a heart 
condition, the veteran mentioned Dallas VAMC medical records 
which are not currently found in the claims file.  Such 
records are potentially probative as to the claim of service 
connection for a heart condition.  Under the newly-enacted 
Veterans Claims Assistance Act (VCAA), VA has a duty to 
assist the veteran in developing his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Such duty includes assistance in 
obtaining medical records.  Thus, the Board determines that 
new and material sufficient to reopen the claim of service 
connection for a heart condition has been submitted.


ORDER

No new and material evidence having been received, the claim 
of service connection for a low back disability is denied.

New and material evidence having been received, the claim of 
service connection for a heart disability is reopened.  To 
that extent only, the claim is granted.  


REMAND

Service medical records from July 1963 indicate that the 
veteran complained of chest pain.  A July 1963 X-ray study 
indicated that his heart was normal.  A February 1967 report 
of medical examination indicated that his heart was normal.  
An April 1975 X-ray study indicated that the heart was 
normal.  According to the veteran, he received treatment for 
his heart at the Dallas VAMC in 1995 or 1996.

Pursuant to the newly-enacted VCAA, VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Also, VA must assist claimants in obtaining 
government and private records, and a medical opinion when 
such an opinion is necessary to make a decision on a claim.  

In this case, there are outstanding VA medical records that 
could shed light on the issue of service connection for a 
heart condition.  Additionally, a clear diagnosis and opinion 
as to the etiology of any heart condition would prove 
beneficial to the adjudication of this claim.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA are 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to any pertinent guidance provided by VA, 
including, among other things, final 
regulations, General Counsel precedent 
opinions, and subsequent court decisions.

2.  The RO should obtain all medical 
records from the Dallas VAMC, 
particularly those pertaining to 
treatment of the veteran's heart since 
1995.

3.  Next, the RO should schedule the 
veteran for VA medical examination in 
order to determine the nature of his 
heart trouble, if any.  If such is 
diagnosed, the examiner should provide an 
opinion as to its etiology.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take appropriate corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After taking any additional development deemed appropriate in 
addition to that requested above, the RO should readjudicate 
the issue of service connection for a heart condition.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and be given the opportunity to 
respond.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

